Title: Thomas Jefferson to Jeremiah A. Goodman, 6 January 1815
From: Jefferson, Thomas
To: Goodman, Jeremiah Augustus


          Dear Sir  Monticello Jan. 6. 15.
          Dick arrived here on the 4th with the butter, salt, beef & hogs. one he said had been left at Lynchburg, one tired and was killed on the road, the other 13. have been killed here. their weights were 101. 99. 91. 91. 80. 76. 67. 67. 67. 61. 56. 55. 47. as they would not make bacon at all, being so small they would dry up to nothing, we shall try to make them up into salt pork, in which way they may do for the people. but such a supply of pork, and 14. bushels of wheat a hand carried to market are very damping circumstances. Dick carries with him a pair of the Guinea breed of hogs, of the same which I sent formerly, but which seem to have had no effect. we killed hogs of this breed here this year, not 18. months old weighing 200.℔. and a great part of them 150. & all under that age. yours average 73¾.
           I send by Dick 4. ploughs, which with the one sent by James, and a Peacock plough sent formerly, allows three for each place.he brings 2. barrels containing bottled beer, to be put into the cellar, and 2. barrels containing 40.℔ of wool. we can very illy spare it, not having enough for our people here, but we will try a mixture of hemp & cotton for the negro children here, in order to help out for your people. it is indispensably necessary that you take as much care of the lambs & children sheep as if they were children. we feel now the misfortune of the loss of so many last year as well as mr Darnell’s trespass. the wool sent is half blooded Merino, and very difficult to make any thing of for coarse cloth. you can do nothing with it with wool-cards. it must either be carded with fine cotton cards, or carded at some of the carding machines. it would be better indeed if you could exchange it for common wool with some of the neighbors who want to make fine cloth for their own use. I expected to have recieved by Dick a list of the stock, and now send you blank lists for each place, which I will be glad to have filled up and returned to me by the mail. I must get you to speak to mr Watkins and let him know I depend on his promise to come and make a wheat machine for me. the stuff has been all ready this twelvemonth. if he can make his arrangements to come about the middle of April, it would be in time. I should have an opportunity of seeing him at Poplar Forest the 1st week in April, when I shall be there.Phill Hubard arrived here the 2d day after Christmas. his subject of complaint is exactly what you supposed. he says that he and Dick’s Hanah had become husband & wife, but that you drove him repeatedly from her father’s house and would not let him go there, punishing herfor, as he supposes, for recieving him. certainly there is nothing I desire so much as that all the young people in the estate should intermarry with one another and stay at home. they are worth a great deal more in that case than when they have husbands and wives abroad. Phill has been long petitioning me to let him go to Bearcreek to live with his family. and Nanny has been as long at me to let her come to the Poplar forest. we may therefore now gratify both, by sending Phill & his wife to Bear creek, and bringing Nanny and any one of the single men from there, that is to say Reuben, Daniel, or Stephen. no new house will be wanting because Phill can take the house Nanny leaves, and Nanny may take the house which Cate’s Hanah leaves. I would wish you to give to Dick’s Hanah a pot, and a bed, which I always promise them when they take husbands at home, and I shall be very glad to hear that others of the young people follow their example. a crocus bed may be got from mr Robertson. I would by no means have Phill punished for what he has done; for altho I had let them all know that their runnings away should be punished, yet Phill’s character is not that of a runaway. I have known him from a boy and that he has not come off to sk sculk from his work.—mr Mitchell will take his debt out of the wheat, at the price he pays to others, and the rest must be ground & sent immediately to Richmond. I hope you are getting on with the tobacco. it is very pressing to have that at Richmond. Dick carries the two blankets which were short of the number intended to have been sent by James. let the beer be put into the cellar immediately, for fear of it’s freezing, setting the proper head of the barrels uppermost, that the bottles in them may stand with the corks up. Accept my best wishes.
          Th: Jefferson
        